DISMISS; and Opinion Filed July 29, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01305-CV

                                 TODD PRUETT, Appellant
                                         V.
                                DALLAS COUNTY, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-08112

                             MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown, and Stoddart
                                   Opinion by Justice Brown
       Appellant’s brief was due March 19, 2015. By letter dated March 24, 2015, the Court

notified appellant that his brief was overdue. We directed appellant to file, within ten days, his

brief and an extension motion. We warned that failure to do so would result in dismissal of the

appeal. To date, appellant has neither filed a brief nor communicated with the Court regarding

the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).



                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE
141305F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TODD PRUETT, Appellant                                On Appeal from the 193rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01305-CV         V.                         Trial Court Cause No. DC-13-08112.
                                                      Opinion delivered by Justice Brown, Chief
DALLAS COUNTY, Appellee                               Justice Wright and Justice Stoddart
                                                      participating.

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Dallas County recover its costs of this appeal from appellant Todd Pruett.


Judgment entered this 29th day of July, 2015.




                                                –2–